Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,798,462. Although the for example independent claim 11 of the current application is an obvious broadened variation of claim 10 of U.S. Patent No. 10,798,462.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amin (US 2012/0087516A1).
Regarding claim 1, Amin discloses: An apparatus for automatically controlling a volume of a home entertainment device, comprising: a memory (not shown) for storing processor-executable instructions (Sound processor 14, fig. 4); an emitter (reads on remote control: paragraphs: 0041; 0047) for transmitting a volume control signal, the volume control signal for causing the volume of the home entertainment device (paragraph: 0035; fig. 4) to increase or decrease (paragraph: 0041); a microphone (paragraph: 0034) for converting sound into electronic signals; a processor coupled to the memory, the emitter and the microphone (paragraph: 0047) that executes the processor-executable 
Regarding claims 2-3, Amin further discloses: wherein the volume control signal comprises one or more instructions to increase or decrease the volume of the home entertainment device an amount consistent with the ambient sound level change (paragraphs: 0041; 0045, wherein the emitter comprises an infra-red light source compatible with an infra-red receiver of the home entertainment device (implied in as much as the reference teaches: new remote control: paragraph: 0047).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amin in view of Wan et al. (US 2018/0074781A1, hereinafter Wan).
Amin differs from claims 4-6 in that he does not specifically disclose: wherein the emitter comprises an RF transmitter compatible with an RF receiver of the home entertainment device, further comprising: a user interface coupled to the processor; and the processor-executable instructions further comprise instructions that causes the apparatus to: receive, by the processor via the user interface, an identification of the home entertainment device; store, by the processor in a memory coupled to the processor, the identification; and select, by the processor, a communication protocol stored in the memory in association with the identification to generate the volume control signal, further comprising:  an RF receiver coupled to the processor; and the processor-executable instructions further comprise instructions that causes the apparatus to: receive, by the processor via the RF receiver, an identification of the home entertainment device; store, by the processor in a memory coupled to the processor, the identification; and select, by the processor, a communication protocol stored in the memory in association with the identification to generate the volume control signal.
However, Wan discloses method and apparatus for a volume of a device which teaches: wherein the emitter comprises an RF transmitter compatible with an RF receiver of the home entertainment device (paragraph: 0021), further comprising: a user interface (404, fig. 4) coupled to the processor (403, fig. 4); and the processor-executable instructions further comprise instructions that causes the apparatus to: receive, by the processor via the user interface, an identification of the home entertainment device (fig. 5); store, by the processor in a memory coupled to the processor, the identification; and select, by the processor, a communication protocol stored in the memory in association with the identification to generate the volume control signal, further comprising:  an RF receiver coupled to the processor; and the processor-executable instructions further comprise instructions that causes the apparatus to: receive, by the processor via the RF receiver, an identification of the home entertainment device; store, by the processor in a memory coupled to the processor, the identification; 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amin’s system to provide for the following: wherein the emitter comprises an RF transmitter compatible with an RF receiver of the home entertainment device, further comprising: a user interface coupled to the processor; and the processor-executable instructions further comprise instructions that causes the apparatus to: receive, by the processor via the user interface, an identification of the home entertainment device; store, by the processor in a memory coupled to the processor, the identification; and select, by the processor, a communication protocol stored in the memory in association with the identification to generate the volume control signal, further comprising:  an RF receiver coupled to the processor; and the processor-executable instructions further comprise instructions that causes the apparatus to: receive, by the processor via the RF receiver, an identification of the home entertainment device; store, by the processor in a memory coupled to the processor, the identification; and select, by the processor, a communication protocol stored in the memory in association with the identification to generate the volume control signal as this arrangement would facilitate to control volume of multiple audio devices using interface to select devices to effect volume adjustments as taught by Wan.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amin in view of Schultz et al. (US 2012/0181010A1, hereinafter Schultz).
Amin differs from claim 10 in that he does not specifically disclose: wherein the apparatus comprises a portable electronic device for directly monitoring the HVAC component, further comprising: an electronic input coupled to the processor for receiving a signal indicative of the HVAC component being activated 
However, Schultz discloses the following: wherein the apparatus comprises a portable electronic device (HVAC remote controller 10, figs. 1-2) for directly monitoring the HVAC component, further comprising: an electronic input coupled to the processor for receiving a signal indicative of the HVAC component being activated or deactivated and providing the signal to the processor; wherein the instructions that causes the processor to determine that the HVAC component has been activated or deactivated comprises instructions that causes the processor to: receive the signal from the electronic input; compare the signal to a threshold stored in the memory; and determine that the HVAC component has been activated when the signal exceeds the threshold (figs. 1-2; paragraphs: 0022-0025 ). 
Thus, it would have been obvious to one of ordinary skill in the art before .
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 2019/0131950A1, hereinafter Cheung) in view of Amin.
Regarding claim 11, Cheung discloses: A method for automatically controlling a volume of a entertainment device, comprising: determining, by a processor (Noise Analysis Engine 115, fig. 1), that an HVAC component has been activated; and in response to determining that the HVAC component has been activated, causing, by the processor, an emitter to transmit a volume control 
Cheung differs from claim 11 in that he does not specifically disclose: controlling a volume of a home entertainment device.
However, Amin discloses: controlling a volume of a home entertainment device (fig. 4; paragraph: 0035).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheung’s system to provide for the following: controlling a volume of a home entertainment device in order to provide volume control of home entertainment devices as taught by Amin.
Cheung differs from claims 12-13 in that he does not specifically discloses: wherein the volume control signal comprises one or more instructions to increase or decrease the volume of the home entertainment device an amount consistent with the ambient sound level change, wherein the emitter comprises an infra-red light source compatible with an infra-red receiver of the home entertainment device.
However, Amin discloses the following: wherein the volume control signal comprises one or more instructions to increase or decrease the volume of the home entertainment device an amount consistent with the ambient sound level 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheung’s system to provide for the following: wherein the volume control signal comprises one or more instructions to increase or decrease the volume of the home entertainment device an amount consistent with the ambient sound level change, wherein the emitter comprises an infra-red light source compatible with an infra-red receiver of the home entertainment device as this arrangement would facilitate to provide controlling volume of home entertainment devices as taught by Amin.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Amin as applied to claim 11 above, and further in view of Wan et al. (US 2018/0074781A1, hereinafter Wan).
The combination differs from claims 14-16 in that it does not specifically disclose: wherein the emitter comprises an RF transmitter compatible with an RF receiver of the home entertainment device, further comprising: a user interface coupled to the processor; and the processor-executable instructions further comprise instructions that causes the apparatus to: receive, by the processor via the user interface, an identification of the home entertainment device; store, by the processor in a memory coupled to the processor, the identification; and select, by the processor, a communication protocol stored in the memory in association with the identification to generate the volume control signal, further comprising:  an RF receiver coupled to the processor; and the processor-executable instructions further comprise instructions that causes the apparatus to: receive, by the processor via the RF receiver, an identification of the home entertainment device; store, by the processor in a memory coupled to the processor, the identification; and select, by the processor, a communication 
However, Wan discloses method and apparatus for a volume of a device which teaches: wherein the emitter comprises an RF transmitter compatible with an RF receiver of the home entertainment device (paragraph: 0021), further comprising: a user interface (404, fig. 4) coupled to the processor (403, fig. 4); and the processor-executable instructions further comprise instructions that causes the apparatus to: receive, by the processor via the user interface, an identification of the home entertainment device (fig. 5); store, by the processor in a memory coupled to the processor, the identification; and select, by the processor, a communication protocol stored in the memory in association with the identification to generate the volume control signal, further comprising:  an RF receiver coupled to the processor; and the processor-executable instructions further comprise instructions that causes the apparatus to: receive, by the processor via the RF receiver, an identification of the home entertainment device; store, by the processor in a memory coupled to the processor, the identification; and select, by the processor, a communication protocol stored in the memory in association with the identification to generate the volume control signal (figs. 2-6; paragraphs: 0026; 0030; 0032; 0035; 0040-0042).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to provide for the following: wherein the emitter comprises an RF transmitter compatible with an RF receiver of the home entertainment device, further comprising: a user interface coupled to the processor; and the processor-executable instructions further comprise instructions that causes the apparatus to: receive, by the processor via the user interface, an identification of the home entertainment device; store, by the processor in a memory coupled to the processor, the identification; and select, by the processor, a communication protocol stored in the memory in association with the identification to generate the volume control signal, further comprising:  an RF receiver coupled to the processor; and the processor-executable instructions further comprise instructions that causes the apparatus to: receive, by the processor via the RF .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Amin as applied to claim 11 above, and further in view of Schultz et al. (US 2012/0181010A1, hereinafter Schultz).
The combination differs from claim 20 in that it does not specifically disclose: wherein the method is performed by a portable electronic device for directly monitoring the HVAC component, and wherein determining that the HVAC component has been activated or deactivated comprises: receiving, by the processor, a signal from an electronic input coupled to the processor indicative of the HVAC component being activated or deactivated; comparing the signal to a threshold stored in a memory coupled to the processor; and determining that the HVAC component has been activated when the signal exceeds the threshold.
However, Schultz discloses: wherein the method is performed by a portable electronic device for directly monitoring the HVAC component, and wherein determining that the HVAC component has been activated or deactivated comprises: receiving, by the processor, a signal from an electronic input coupled to the processor indicative of the HVAC component being activated or deactivated; comparing the signal to a threshold stored in a memory coupled to the processor; and determining that the HVAC component has been activated 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to provide for the following: wherein the method is performed by a portable electronic device for directly monitoring the HVAC component, and wherein determining that the HVAC component has been activated or deactivated comprises: receiving, by the processor, a signal from an electronic input coupled to the processor indicative of the HVAC component being activated or deactivated; comparing the signal to a threshold stored in a memory coupled to the processor; and determining that the HVAC component has been activated when the signal exceeds the threshold as this arrangement would provide user interface to monitor HVAC system as taught by Schultz.
Claims 7-9, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (Subject to terminal disclaimer)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2009/0281642A1) to Ady et al. discloses methods and devices for fan control of an electronic device based on loudness data which teaches: [0010] Disclosed are methods and devices for controlling the state of a fan of an electronic device during audio output based in whole or in part on loudness data of a digital audio file. An audio data file is sampled so that loudness data is determined from the sample audio data. The loudness data may indicate at least one portion of the audio data file that has a predetermined loudness level. For example, when the loudness data indicates that the audio output is low, the fan can be deactivated or slowed. In this way the noise of the fan does not impair the user's audio experience. Alternatively, when the loudness data indicates that the audio output is high, the fan can be activated or its speed may be increased. The predetermined loudness level of the audio output may have a value that is sufficiently high to mask fan noise.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651